Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art discloses a lead needle and lead slime separator. The closest prior art does not disclose or make obvious a waterstop ring and a plurality of drum lining plates; a main body of the barrel body is a first round tube, two ends of the barrel body are truncated cone-shaped tubes, and a diameter of an external port of the barrel body is smaller than a diameter of the first round tube of the main body in conjunction with the other structures in claim 1.
The closest prior art discloses a lead needle and lead slime separator. The closest prior art does not disclose or make obvious a first end of the sorting screen is connected with the waterstop ring of the barrel body, and a second end of the sorting screen is a thin lead grid and lead needle outlet; a first diameter of the sorting screen at the second end of the sorting screen is larger than the a second diameter of the sorting screen at the first end of the sorting screen; the outer discharge flushing water pipe is arranged at an upper end outside the sorting screen; the inner discharge flushing water pipe is arranged in the sorting screen in conjunction with the other structures in claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalyanavenkateshware Kumar whose telephone number is (571)272-8102.  The examiner can normally be reached on M-F 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 





/K.K./Examiner, Art Unit 3653                                                                                                                                                                                                        	
/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653